DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/10/2022 is acknowledged.
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “131” and “132” have been used to designate two different structures in Fig. 1 and Fig. 2 which are different embodiments.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character “TT” is not included in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “112” is not identified in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the torque tube" in Line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Re. Cls. 2-3, the limitations “the rotation member is a bearing pin formed in a bearing housing assembly attached to the adapter” and “the rotating member is a bearing pin seating in a bear adapter joining the legs of the multi-leg truss foundation” render the claims indefinite in the Examiner’s position.  Applicant’s figures do not specifically illustrate a bearing pin seated in a bearing as claimed and therefore it is unclear how this limitation interacts with the illustrated structure.  Furthermore, Applicant specification does not provide any more guidance but merely mentions a bearing pin in paragraph 0026 and 0033.  Therefore, it is unclear what the Applicant intends to be claiming in this instance, rendering the claim indefinite. For the purpose of examination, the Examiner will apply prior art to the best of his ability. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art in Fig. 1 and Paragraphs 0022-0024 of the Specification (hereinafter AAPA) in view of Seery US 8413391 (hereinafter Seery).
Re. Cl. 1, AAPA discloses: A single-axis solar tracker (Fig. 1) comprising: a rotating member (250, Fig. 1); a bearing (Paragraph 0022, Line 6) receiving and rotatably supporting the rotating member (see Fig. 1, and Paragraph 0022, Lines 5-6); a support (10, Fig. 1) supporting the bearing (see Fig. 1); and a damper (130, Fig. 1) connected at a first end to move in response to movement of the torque tube (Paragraph 0023, Lines 10-11) and connected at a second opposing end, to a fixed point attached to the support (see 137, Fig. 1), wherein the damper resists movement of the torque tube by translating force experienced by the damper substantially into an axial force on the support (see Fig. 1; force acting on the torque tube will be translated into support 10).
Re. Cl. 2, AAPA discloses: wherein the rotating member is a bearing pin seated in a bearing formed in a bearing housing assembly (Paragraph 0022, Lines 5-7).
Re. Cl. 3, AAPA discloses: the rotating member is a bearing pin seated in a bearing adapter (Paragraph 0022, Lines 5-7).
Re. Cl. 4, AAPA discloses: the rotating member is a section of torque tube seated in the bearing attached to the adapter (Paragraph 0022, Lines 5-7).
Re. Cl. 7, AAPA discloses: an upper damper bracket (110, Fig. 1) connected at a middle portion to the torque tube (see Fig. 1) and having at least one arm portion extending away from the middle portion that is connected to the first end of the damper (see Fig. 1, at 114).
Re. Cls. 1-5, AAPA does not disclose the support is a multi-leg truss foundation; the fixed point attached to at least one leg of the truss foundation; the axial force on the at least one leg (Cl. 1), an adapter joining the legs of the multi-leg truss foundation, wherein the bearing housing assembly is attached to the adapter (Cl. 2), the bearing adapter joining the legs of the multi-leg truss foundation (Cl. 3), an adapter joining the legs of the multi-leg truss foundation wherein the rotating, the bearing attached to the adapter (Cl. 4) or the fixed point attached to the at least one leg of the truss foundation comprises a leg bracket assembly (Cl. 5).  Seery discloses a solar mounting system (Fig. 2c) which includes a multi-leg truss foundation (14 and 16, Fig. 2c) and a support member (22, Fig. 2c and 5b) which angularly supports a solar panel (12, Fig. 2c) relative to the truss foundation. Re. Cl. 1, Seery discloses the support is a multi-leg truss foundation (see Fig. 2a and 2c); and the support member is connected at a second opposing end, to a fixed portion attached to at least one leg of the truss foundation (see Fig. 2c and 5D,D’) so that axial force is distributed on the at least one leg (due to the configuration shown in Fig. 2c, 5D and 5D’, force acting through 22 would be distributed onto the leg as shown).  Re. Cl. 2, Seery discloses an adapter joining the legs of the multi-leg truss foundation (see 146, Fig. 3a), wherein the bearing housing assembly is attached to the adapter (see Fig. 1 of AAPA and Fig. 3a of Seery, replacing 10 with 14 would produce a configuration where 146 is attached to the bearing below the torque tube). Re. Cl. 3, Seery discloses the bearing adapter (146, Fig. 3a) joining the legs of the multi-leg truss foundation (see Fig. 3a).  Re. Cl. 4, Seery discloses an adapter joining the legs of the multi-leg truss foundation (see 146, Fig. 3) wherein the rotating, the bearing attached to the adapter (see Fig. 1 of AAPA and Fig. 3a of Seery, replacing 10 with 14 would produce a configuration where 146 is attached to the bearing below the torque tube).  Re. Cl. 5, Seery discloses the fixed point attached to the at least one leg of the truss foundation comprises a leg bracket assembly (see 223-225 Fig. 5D’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the support (10) of AAPA with the multi-leg truss foundation and damper connection of Seery since Seery states that such a modification is especially suitable for ground mount installations, either utilizing ballasting supports when distributing the ground may be undesirable, or by attaching directly to the ground using poured concrete footings or other ground penetrating and attaching assembles (Col. 5, Lines 25-30).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Seery as applied to claims 1-5 and 7 above, and further in view of Ciasulli US 8757567 (hereinafter Ciasulli).
Re. Cl. 6, AAPA in view of Seery does not disclose the leg bracket assembly includes at least one penetrating feature that prevents the leg bracket from sliding along the at least one leg.  Ciasulli discloses a leg attachment (Fig. 5) which includes a leg bracket assembly (501 and 505) that secures to a leg (502), wherein the leg bracket assembly includes at least one penetrating feature (505, Fig. 5) that prevents the leg bracket from sliding along the at least one leg (see Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the leg bracket assembly of Seery with the leg bracket assembly of Ciasulli since Ciasulli states that such a modification enables the connection to be carried out with a rivet, bolt or pin (Col. 7, Lines 15-17).  Such a modification which would be less likely to loosen since it registers in openings of the leg.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hausner US 2009/0256046, Shaw US 2017/0025989, Luo US 2018/0254739, Smith US 2021/0123561, Zitzelberger US 4283588, Sommer US 4172443, Winninger US 4158356, and Zuritis US 8939143 disclose other known solar supports which are pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632